Motion of the Special Master for award of fees granted, and the Special Master is awarded a total of $47,568.47 to be paid in accordance with the recommendation contained in the fee application dated March 15, 1994. Report of the Special Master with respect to complaints received and ordered filed. Exceptions to the Report, with supporting briefs, may be filed by the parties within 21 days. Replies thereto, if any, may be filed by the parties within 14 days. [For earlier order herein, see, e. g., 510 U. S. 1106.]